DETAILED ACTION
	Claims 1-14 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (Claims 1, 2, 5, 7-9, 12 and 14) in the reply filed on 01/06/2021 is acknowledged.
Applicant’s election of species of 2-dementyl 4-deoxygadusol synthase, Corynebacterium and shinorine in the reply filed on 01/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is acknowledged that applicant indicated that election is with traverse; however, no arguments specifically pointing out the supposed errors in the species election requirement can be identified in applicant’s remarks.
Claims 3, 4, 6, 10, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.

Information Disclosure Statement
The information disclosure statement filed 02/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date is provided for NPL documents 5 and 16.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits with respect to NPL documents 5 and 16.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining 

Claim Objections
Claim 8 is objected to because of the following informalities:    
Claim 8, depending from claim 1, recites “the cultured microorganism or medium.” This statement is interpreted as the definite article “the” applying to both “cultured microorganism” and “medium.” However, “the” medium has no explicit antecedent basis in claims 1 or 8.  “Inherent components of elements recited have antecedent basis in the recitation of the components themselves.” MPEP 2173.05(e).  “Culturing” as recited is considered to inherently require a medium such that no rejection under 35 U.S.C. 112(b) is raised for recitation of “the cultured microorganism or medium.”  However, claim 8 should be placed in better form by providing a clearer antecedent basis for “the” medium; for example, by reciting “culturing the microorganism of claim 1 in a medium.”
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites a “microorganism for producing a mycosporine-like amino acid.”  MPEP 2173.05(b)(III)(E) sets forth that the “addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite,” which would appear to extend to other modifiers including “like.”  However, the term “mycosporine-like amino acid” appears to have a well-established meaning as a term of art.  For example, Katoch et al. (Heterologous Production of Cyanobacterial Mycosporine-Like Amino Acids Mycosporine-Ornithine and Mycosporine-Lysine in Escherichia coli, Appl. Environ. Microbiol. 82 (2016): 6167-73) (see IDS), page 6167, left column, describe that “Mycosporine-like amino acids (MAAs) are commonly found in marine microbes exposed to high levels of UV radiation, including aquatic fungi, eukaryotic algae, and cyanobacteria (1–6). These small (<400 Da), colorless, water-soluble compounds are composed of a 4-deoxygadusol core conjugated with an amino acid or alcohol (7). Their absorption maxima typically range from 310 to 360 nm and their molar extinction coefficients (ε) range from 28,100 to 50,000M-1 cm-1.”  The description in et al. is consistent with the description of mycosporine-like amino acids provided in para. [0007] of the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-9, 12 and 14 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (O-Methyltransferase Is Shared between the Pentose Phosphate and Shikimate Pathways and Is Essential for Mycosporine-Like Amino Acid Biosynthesis in Anabaena variabilis ATCC 29413, ChemBioChem 16 (2015): 320-27) further in view of Balskus et al. (The genetic and molecular basis for sunscreen biosynthesis in cyanobacteria, Science 329 (2010): 1653-56), Jain et al. (Cyanobacteria as efficient producers of mycosporine-like amino acids, J. Basic Microbiol. 57 (May 2017):  715-27) (previously cited) and Cha et al. (Synthesis of Chlorogenic Acid and p-Coumaroyl 
Pope et al., abstract, teach that the “parent core structure of mycosporine-like amino acids (MAAs) is 4-deoxygadusol.”  “[T]he pentose phosphate and shikimate pathways are inextricably linked to MAA biosynthesis in this cyanobacterium,” the cyanobacterium being Anabaena variabilis.  “OMT [O-methyltransferase] gene Ava_3857 appears essential to support shinorine biosynthesis via both the pentose phosphate and shikimic acid pathways.”  Pope et al., page 325, left column.  
That is, as shown in Scheme 3 of Pope et al., MAAs can be formed from intermediates of both the shikimate pathway and the pentose phosphate pathway.  This is shown in more detail in Jain et al., Fig. 4, showing that 4-deoxygadusol can be made by action of an O-methyl transferase on 2-epi-5-epivaliolone (pentose phosphate pathway) or on 3-dihydroquionate (DHQ) (shikimate pathway).  However, as noted above by Pope et al., “OMT [O-methyltransferase] gene Ava_3857 appears essential to support shinorine biosynthesis via both the pentose phosphate and shikimic acid pathways,” which is a direct indication that the O-methyltransferase encoded by Ava_3857 functions to contribute to shinorine biosynthesis from intermediates of both or either of the shikimate pathway and the pentose phosphate pathway.
Pope et al., page 321, left column, with citation to Balskus et al. describe that “heterologous expression in Escherichia coli of a cluster of four genes (designated Ava_3858 to Ava_3855) [i.e. OMT [O-methyltransferase] gene Ava_3857 is heterologously expressed in an E. coli microorganism as recited in claims 2 and 5 to produce shinorine as recited in claims 7 and 14] provides that Anabaena variabilis ATCC 29413 produces shinorine.”  “DHQS [3-dehydroquionate synthase], which is the second enzyme in the shikimate pathway converting DAHP to DHQ and is believed to be the branch point leading to MAA biosynthesis (Scheme 3),” which is also shown in Fig. 4 of Jain et al. Pope et al., page 324, right column.  Pope et al. further teach “This biosynthetic pathway is further substantiated by proteomic analysis that shows enhanced DHQS rather than EVS expression in UV-exposed A. variabilis.”  Pope et al., page 322, left column.  As shown in Fig. 4 of Jain et al., the activity of DHQS in the shikimate pathway leads to the production of 4-deoxygadusol and shinorine from intermediates of the shikimate pathway and 
Pope et al. describe “complete in-frame gene deletion of the OMT-encoding gene (Ava_3857) in A. variabilis ATCC 29413 reveals that these two pathways are inextricably linked to MAA biosynthesis.” Pope et al., page 322, left column. Such deletion mutant did not lead to any induction of shinorine production upon UV exposure which Pope et al. concludes “indicates that the O-methylation gene Ava_3857 encoded in the MAA biosynthetic cluster of the pentose phosphate pathway is also required for MAA biosynthesis that is expected to follow from the 3-dehydroquinate branch point of the shikimate pathway.[5] This raises the possibility that the biosynthesis of shinorine in A. variabilis ATCC 29413 can switch between two distinct biosynthetic pathways, perhaps in response to different stressors, by sharing at least one common enzyme step.” Pope et al., page 323.  The preceding is interpreted as an explicit teaching of Pope et al. that the enzyme encoded by the O-methylation gene Ava_3857 is directly involved in the conversion of 3-dihydroquionate (DHQ) to produce 4-deoxygadusol.
Balskus et al. is cited for teaching the “heterologous expression in Escherichia coli of a cluster of four genes (designated Ava_3858 to Ava_3855)” referenced by Pope et al.  Balskus et al. describe culturing a transformed E. coli host cell expressing genes Ava_3858 to Ava_3855 in LB media followed by pelleting the cells and lysis of the cells by sonification and purifying 1.1 mg of shinorine by preparative HPLC, which is a step of recovering a mycosporine-like amino acid from the cultured microorganism or medium.  Balskus et al., supplementary materials, page 11.
Again, Pope et al. teach “heterologous expression in Escherichia coli of a cluster of four genes (designated Ava_3858 to Ava_3855)” that produces shinorine. However, Pope et al. do not teach such E. coli having inactivated activity of 3-dehydroquinate dehydratase. 
As shown in Fig. 4 of Jain et al., DHQS produces DHQ that is converted to 4-deoxygadusol by action of O-methyltransferase.  Cha et al., Fig. 1(B), teach that when engineering a biosynthesis pathway in E. coli to produce a product with DHQ as a direct intermediate that it is known to inactivate the activity of 3-dehydroquinate dehydratase (encoded by the aroD gene of E. coli) in order to divert carbon flow from the shikimate pathway (producing chorismate) to the product produced by the engineered pathway.  Here, since Pope et al. directly teach that the principal activity of O-methyltransferase encoded by i.e. from DHQ), in an engineered E. coli having heterologous expression of the cluster of four genes (designated Ava_3858 to Ava_3855) for the production of MAA (e.g. shinorine) via 4-deoxygadusol, the ordinarily skilled artisan at the time of filing would have been motivated to inactive dehydroquinate dehydratase activity (encoded by the aroD gene in E. coli) in order to increase the availability of DHQ from the shikimate pathway as an intermediate for MAA production.  That is, Pope et al. indicate that the function of at least the O-methyltransferase encoded by gene Ava_3857 in A. variabilis has a function to produce shinorine from a DHQ intermediate rather than only from a pentose phosphate pathway intermediate as previously believed.  As evidenced by Cha et al., Fig. 1, E. coli also has a shikimate pathway producing a DHQ (3-dehydroshikimate) intermediate.  As such, at the time of filing the ordinarily skilled artisan in view of the teachings of Pope et al. would have recognized that the E. coli having heterologous expression of the taught cluster of four genes (designated Ava_3858 to Ava_3855)—and specifically the O-methyltransferase encoded by the O-methylation gene Ava_3857—produces shinorine at least in part from DHQ such that as taught by Cha et al. the ordinarily skilled artisan would have been motivated to delete the aroD gene encoding 3-dehydroquinate dehydratase in order to increase the availability of DHQ for shinorine production.
Regarding claims 8, 9, 12 and 14, Balskus et al., page 1654, middle column, teach “After inducing gene expression, we detected shinorine production only in the strain harboring the complete gene cluster (Fig. 2C). Strains containing truncated clusters produced mycosporine glycine (Ava_3855 truncation) and 4-deoxygadusol (Ava_3855/3856 truncation). All three products were isolated from culture extracts and characterized.” That is, Balskus et al. teach that any E. coli host modified for production of shinorine should be cultured to produced shinorine and the shinorine isolated from the culture (i.e. culture extracts). At the time of filing, the ordinarily skilled artisan would have been motivated to similarly culture and isolate shinorine from any E. coli for producing shinorine including the recombinant E. coli suggested by the combined teachings of Pope et al., Balskus et al., Jain et al., and Cha et al. discussed above in order to achieve the benefits of producing and recovering shinorine taught to be a desirable product by Balskus et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652